Citation Nr: 1707289	
Decision Date: 03/09/17    Archive Date: 03/17/17

DOCKET NO.  07-05 295	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU) prior to January 26, 2005.


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Jeremy J. Olsen, Associate Counsel


INTRODUCTION

The Veteran served on active duty in the U.S. Navy from January 1973 to February 1993.
This matter comes before the Board of Veterans' Appeals (Board) on appeal from a June 2006 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida, which denied entitlement to TDIU.  In August 2014, the Board granted TDIU, effective January 26, 2005, and remanded the issue of entitlement to TDIU prior to that date for review by the Director of Compensation. 

As concerns representation, at the time the claim was certified to the Board, the Veteran was represented in this matter by attorney Robert V. Chisolm.  Under 38 C.F.R. §  20.608 (b), following certification of an appeal to the Board, a representative may not withdraw representation without good cause shown on motion filed with the Office of the Senior Deputy Vice Chairman.  A copy of such motion must be sent to the Veteran, and he or she must be provided the opportunity to respond within 30 days of receipt. 

In June 2016, the Veteran's attorney submitted a Motion to Withdraw as Counsel to the Office of the Senior Deputy Vice Chairman and indicated that the Veteran was receiving a copy of this motion.  In his motion, the attorney noted that an impasse had been reached in the handling of the Veteran's claim.  The Board finds that such a circumstance renders continuation of representation impossible, and that the attorney has therefore cited good cause. See 38 C.F.R. § 20.608 (2).  No response was received from the Veteran.  Therefore, Mr. Chisolm's representation of the Veteran is terminated and the Veteran is recognized as proceeding pro se in this appeal.

This appeal was processed using the Veterans Benefits Management System (VBMS) and Virtual VA paperless, electronic claims processing systems.


FINDING OF FACT

The Veteran maintained gainful employment prior to January 26, 2005.


CONCLUSION OF LAW

The criteria for establishing a TDIU prior to January 26, 2005, are not met.  38 U.S.C.A. §§ 1155, 5107, 5110(a) (West 2014); 38 C.F.R. § 4.16 (2016). 


REASONS AND BASES FOR FINDINGS AND CONCLUSION

VA's Duties to Notify and Assist

The Board notes that this appeal arises from the Veteran's disagreement with the effective date following the award of TDIU.  Once TDIU was granted, the claim was substantiated; therefore, additional notice is not required and any defect in the notice is not prejudicial.  Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007).  Thus, the Board finds that VA has met all statutory and regulatory notice and duty to assist provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2014); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326 (2016); see also Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).

Analysis

The Veteran generally contends that his service-connected status post fracture of the left elbow with traumatic arthritis, evaluated as 20 percent disabling; chondromalacia of the patella with degenerative changes of the left knee, evaluated as 10 percent disabling; chondromalacia of the patella with degenerative changes of the right knee, evaluated as 10 percent disabling; left ulnar nerve radiculopathy, evaluated as 10 percent disabling; status post fracture of left second, third and fourth toes, evaluated as 10 percent disabling; fungus condition of both feet and groin, evaluated as 10 percent disabling; and chronic bronchitis evaluated as noncompensable, prevented him from working prior to January 26, 2005.

A total disability evaluation may be assigned when the schedular evaluation is less than 100 percent where a Veteran is unable to secure or follow a substantially gainful occupation as a result of service-connected disabilities, provided that, if there is only one such disability, this disability shall be ratable at 60 percent or more, or if there are two or more disabilities, there shall be at least one disability ratable at 40 percent or more and sufficient additional disability to bring the combined rating to 70 percent or more.  38 C.F.R. §§ 3.340, 3.341, 4.16(a).  

Here, for the period prior to January 26, 2005, the Veteran did not have a single disability rated at least 60 percent disabling; rather, his combined schedular evaluation was 60 percent. 

If a claimant does not meet the schedular criteria for a rating, as here, a total disability evaluation may still be assigned, but on an alternate basis.  It is the established policy of VA that all Veterans who are unable to secure and follow a substantially gainful occupation by reason of service-connected disabilities shall be rated totally disabled. 38 C.F.R. § 4.16 (b).  Therefore, the rating boards are required to submit all cases of Veterans who are unemployable by reason of service-connected disabilities, but who fail to meet the percentage standards set forth in 38 C.F.R. § 4.16(a), to the Director of Compensation Service for extra-schedular consideration. Id.  In its August 2014 remand, the Board referred the present claim for such consideration.

In a September 2015 determination, the Director of Compensation Service concluded that the medical evidence for the Veteran's service-connected disabilities did not show that he would be unemployable in all environments, including a sedentary one, due solely to those service-connected disabilities.  The Director noted a February 2006 VA examination in which the examiner determined that the Veteran would be employable in light duty, non-heavy duty, or not physically demanding work.  Accordingly, it was determined that the Veteran was not entitled to TDIU on an extraschedular basis. 

Thus, the question of whether the Veteran is entitled to a higher initial rating on an extraschedular basis for his service-connected disabilities has first been adjudicated by the Director of Compensation Service and the Board may proceed to evaluate the merits of the appeal.  See Anderson v. Shinseki, 22 Vet. App. 423, 427-28 (2009) (the Board has jurisdiction to review determinations of the Director regarding a veteran's entitlement to an extraschedular rating).

In determining whether a Veteran is unemployable for VA purposes, consideration may be given to the Veteran's level of education, special training, and previous work experience, but not to age or any impairment caused by nonservice-connected disabilities.  38 C.F.R. §§ 3.341, 4.16, 4.19; see also Hersey v. Derwinski, 2 Vet. App. 91, 94 (1992); Faust v. West, 13 Vet. App. 342 (2000).  A Veteran need not show 100 percent unemployability in order to be entitled to a TDIU.  Roberson v. Principi, 251 F.3d 1378, 1385 (Fed. Cir. 2001).

The issue is whether the Veteran's service-connected disabilities preclude him from engaging in substantially gainful employment (i.e., work which is more than marginal, that permits the individual to earn a "living wage").  Moore v. Derwinski, 1 Vet. App. 356 (1991).  To do so, the record must reflect some factor which takes the case outside the norm.  The sole fact that a claimant is unemployed or has difficulty obtaining employment is not enough.  A high disability rating in itself is recognition that the impairment makes it difficult to obtain or keep employment; however, the ultimate question is whether the Veteran is capable of performing the physical and mental acts required by employment and not whether he can find employment.  Van Hoose v. Brown, 4 Vet. App. 361 (1993).  VA has defined "substantially gainful employment" in the Adjudication and Procedural Manual as "employment at which nondisabled individuals earn their livelihood with earnings comparable to the particular occupation in the community where the Veteran resides."  See M21-1 MR IV.ii.2.F.24.d (formerly Manual M21-1, Part VI, Section 7.09(7)).

Additionally, marginal employment shall not be considered substantially gainful employment.  38 C.F.R. §4.16 (a).  Marginal employment generally shall be deemed to exist when a Veteran's earned annual income does not exceed the amount established by the United States Department of Commerce, Bureau of the Census, as the poverty threshold for one person.  Id.  Marginal employment may also be held to exist on a facts found basis when earned annual income exceeds the poverty threshold.  Id.  Such situations may include, but is not limited to, employment in a protected environment such as a family business or sheltered workshop.  Id. 

At the outset, the Board acknowledges that the record contains a March 2014 report from Dr. C.K.W. in which the doctor opined that the Veteran's service-connected disabilities rendered him unable to secure and follow a substantially gainful occupation starting in 2004.  However, the Board finds that the Veteran's earned income prior to January 26, 2005 is indicative of gainful employment and, thus, a bar to his receipt of a TDIU. 

The record reflects that the Veteran's highest level of education was 4 years of college.  In his June 2005 Application for Increased Compensation Based on Unemployability (VA Form 21-8940), the Veteran reported that he last worked full-time in 2000, when he was employed at a Home Depot.  After that, he worked as a realtor for various real estate companies, and was working on commission for one of those companies at the time of his application.  He indicated that he had earned $17,114.00 in the 12 months prior to June 2005, but had not earned a commission since March 2005.  

In a December 2005 Request for Employment Information In Connection with Claim for Disability Benefits (VA Form 21-4192), a broker at the Veteran's employer indicated that the Veteran had earned $14,704.00 in 2004 and that he was still currently employed.  The broker confirmed that the Veteran had been paid a commission of $1,925.00 in March 2005, but nothing since.  

In this case, the record reflects that the Veteran maintained gainful employment prior to January 26, 2005. The Board notes that substantially gainful employment is defined as an amount of earned annual income that exceeds the poverty threshold determined by the United States Department of Commerce, Bureau of the Census.  See 38 C.F.R. § 4.16 (a).  The Bureau of the Census set the poverty threshold at $9,646.00 in 2004.  The record reflects that the Veteran earned over $14,000.00 that year.  As the Veteran's income clearly exceeded the established poverty threshold for 2004, he is ineligible for a TDIU during that period.

Therefore, the claim for a TDIU prior to January 26, 2005 must be denied.  In reaching this conclusion, the Board has considered the applicability of the benefit-of-the-doubt doctrine.  However, as no competent, probative evidence supports the claim, that doctrine is not applicable.  See 38 U.S.C.A. § 5107 (b); 38 C.F.R. 
§ 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).

ORDER

A TDIU prior to January 26, 2005 is denied.




____________________________________________
L.M. BARNARD
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


